Title: To George Washington from Major General Philemon Dickinson, 24 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir
                        Trenton [N.J.] 24th June 1778½ past 6, OClock [a.m.]
                    
                    I am this moment returned from the Drawbridge, & saw the rear of the Enemy march of[f], from their encampment—a few Videts still continue on the Hill.
                    I believe they have filed off towards Allentown, & Crosswicks, & suppose they will continue their march for Cranberry—Col: Morgan marches in the Afternoon, for Allentown, as tis most agreable to him, to fall on their rear—I shall order about three hundred Militia who are now collected there, to join him—Col: White with forty Lt Horse, have march’d for the same purpose—the remainder of the Militia, except those in front, & a few on the right flank, with Gen. Maxwells Brigade, will continue on the left flank—as the latter have been much fatigued last Night, it will be very late in the day, before they march I forgot to inform your Excellency, that Genl Maxwell has two Company’s in the rear.
                    The Enemy hung a Man near the Black horse, & have burnt several Houses. I have the honor to be, Your Excellency’s most Ob. St
                    
                        Philemon Dickinson
                    
                    
                        P.S. your Excellency will excuse this blotted scrawl, as I am rather sleepy.
                    
                